—Application by petitioner, who was disbarred by this court’s order dated March 14, 1978, for reinstatement to the Bar of the State of New York.
The matter is referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report (1) on whether the petitioner complied with this court’s order of disbarment and (2) whether he presently possesses the character and fitness requisite for an attorney and counselor at law.
The application will be held in abeyance pending the committee’s report. Mollen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.